Citation Nr: 1205434	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-11 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 3, 2010, and 50 percent thereafter. 

2.  Entitlement to an increased evaluation on an extraschedular basis for PTSD. 

3.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to January 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for PTSD and assigned a 10 percent disability evaluation effective October 23, 2006, the date of claim for service connection.  Subsequently, in a February 2008 statement of the case, the RO increased the disability evaluation for PTSD to 30 percent disabling effective the date of claim for service connection.  Then, in a July 2011 rating decision, the RO increased the disability evaluation for PTSD to 50 percent disabling effective August 3, 2010.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In December 2008, the Veteran presented testimony in a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

In June 2010, the Board remanded this matter for further development, which has been completed and the case has been returned to the Board for appellate consideration. 

The issues of an increased evaluation on an extraschedular basis for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Over the entire appellate period, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to a restricted affect at times, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  


CONCLUSION OF LAW

Over the entire appellate period, the criteria for the award of an initial rating of 50 percent for the Veteran's PTSD, but not higher, have been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As previously noted, the Board remanded this case for further development in June 2010.  The Board specifically instructed the RO to obtain all VA treatment records dated since October 2008, schedule the Veteran for an examination to determine whether his PTSD precludes substantially gainful employment, obtain the Veteran's Social Security Administration (SSA) records, and to readjudicate the claims on appeal.  Subsequently, all outstanding VA records were obtained and associated with the claims folder and the Veteran was afforded an examination to address his employability in August 2010.  Additionally, the RO attempted to obtain the Veteran's SSA records but the SSA indicated in July 2010 that the Veteran's records had been destroyed and that he had not been awarded benefits.  Thereafter, the Veteran's claims were readjudicated in a July 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in November 2006, prior to the June 2007 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  He was informed of the type of evidence that could be submitted to support his claim.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The November 2006 letter provided the Veteran with the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations during the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his PTSD since he was examined in August 2010.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  As noted above, the Veteran presented testimony before the undersigned in a hearing.  Therefore, the duties to notify and assist have been met. 

PTSD

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks an increased rating for his service-connected PTSD, which is evaluated as 30 percent disabling prior to August 3, 2010, and 50 percent disabling beginning August 3, 2010, under 38 C.F.R. § 4.130, Diagnostic Code 9411. Diagnostic Code 9411 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Additionally, the Veteran has not requested that another diagnostic code should be used. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126 (2011).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2011).

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 30 percent disability rating is assigned for a psychiatric disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

After considering the totality of the record, the Board finds that the evidence more nearly approximates a 50 percent initial rating for PTSD for the entire appeal period, although the preponderance of the evidence is against assignment of a rating in excess of 50 percent at this time. 

On VA examination in June 2007, the Veteran reported sleep trouble, including nightmares two to three nights a week and sleeping two to three hours a night; intrusive thoughts, being easily startled, avoiding war movies, getting nervous when seeing a Vietnamese person, and being angry all the time.  He lived alone, had been divorced twice, and no longer worked because he was not able to get along with people.  He indicated that he did not feel like doing much of anything.  His activities included going to restaurants with his sister, going to large stores on occasion, walking, watching TV, and visiting with his sister and brother-in-law.  He stated that the day before, he drank a small shot of whisky which was his first drink in a month.  He denied drug use in the last eight months but indicated his drug of choice was methamphetamine.  

On evaluation, the examiner observed that the Veteran was cooperative, made virtually no eye contact, demonstrated some anxiety and dysphoria, and spoke within normal limits with regard to rate and rhythm.  His mood was anxious and depressed with a somewhat restricted affect.  As to thought process and associations, they were logical and tight; there was no loosening of associations or any confusion.  The Veteran's memory was grossly intact and he was oriented in all spheres (though he did not know the exact date).  No hallucinations or delusions were noted.  Insight was noted to be somewhat limited and judgment was adequate.  The Veteran denied suicidal intent but admitted to occasional suicidal ideation; he denied homicidal ideation.  A diagnosis of PTSD was noted and a GAF score of 57 was assigned.  The examiner noted that it was difficult to determine the frequency of symptoms due to the Veteran's vagueness.  It was noted that his symptoms were mild and appeared to have persisted throughout the years.  Finding that there was no impairment in thought processing or communication, the examiner concluded that the Veteran's PTSD symptoms did not preclude employment.  

At his December 2008 hearing, the Veteran testified that he last worked in 2000 in construction.  He stated that he had daily suicidal thoughts, nightmares, and sleep impairment.  He also indicated that he was angry all the time, and cursed at strangers.  Additionally, the Veteran said that he could not get along with anyone and that people did not want to be around him.  He indicated that he did not go anywhere, except occasionally to church.  He also stated that his medications for his PTSD were not working. 

The Veteran was afforded another examination in January 2009, the report of which noted that he experienced daily intrusive thoughts, daily nightmares, and getting two to three hours of sleep a night.  He indicated that he did not go out to eat and went to a store once a month.  He also avoided watching war movies and the news, and stated that seeing Vietnamese brought back memories.  The Veteran lived alone, was twice divorced, and could not work because he was unable to cope with people.  He spent his time going for a walk and staring at the walls; he visited only his sister.  He indicated that he drank alcohol once every three days, and denied drug use.  

On evaluation, it was noted that the Veteran was casually groomed and fully cooperative.  He made no eye contact and demonstrated significant anger with an undertone of dysphoria.  Speech was within normal limits with regard to rate and rhythm, affect was appropriate to content, mood was angry and depressed, and thought processes and associations were logical and tight (no loosening of associations or confusion).  Memory was grossly intact, he was oriented in all spheres, and he did not report any hallucinations or delusions.  Insight was somewhat limited and judgment was adequate.  While the Veteran reported both suicidal and homicidal ideation, he denied intent as to both.  A diagnosis of chronic PTSD was noted, and a GAF score of 45 was assigned. The examiner commented that the Veteran's symptoms occurred daily, were severe, and persisted for many years; he did not think that there would be any significant change in the Veteran's functioning in the next six to twelve months.  He further opined that the Veteran's PTSD symptoms, coupled with his anger, which was also attributed to PTSD, precluded employment.  The examiner did not find that activities of daily living were precluded.  The examiner also noted of significance was the Veteran's considerable social isolation.  

VA treatment records dated prior to August 2010 show that the Veteran consistently had nightmares, flashbacks, irritability, and anger.  He exhibited adequate grooming.  His mood ranged from good to low/bad and influenced his physical joint pain.  As to his affect, it has been variously described as restricted, being mildly dysthymic with some blunting, and being fully dysthymic and congruent with his mood.  Additionally, he consistently denied suicidal and homicidal ideation and did not exhibit hallucinations or delusions.  Thought process was noted to be linear, rational, relevant, and goal-directed.  Alcohol dependence was also noted with the Veteran indicating that he drank to self-medicate for his physical disabilities.  Also, disturbed interpersonal relationships were noted, as was the use of medication which improved his mood.  GAF scores of 41, 45, 46, and 47 were noted.   

An August 3, 2010 VA treatment record noted that the Veteran stopped drinking in April 2010 and that he continued to have low mood, low energy, social withdrawal, and crying spells.  He also had chronic suicidal thoughts but no recent attempts or active plans, and no homicidal ideation.  Additionally, the Veteran endorsed poor insight and little hope for the future.  Diagnoses of PTSD and alcohol dependence were noted, and a GAF score of 45 was assigned.  

Based on the evidence, the Board finds that throughout the entire applicable period the Veteran has consistently demonstrated occupational and social impairment with reduced reliability and productivity.  See supra 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  While he has not been shown to have circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking; he has manifested a restricted affect at times, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.  There are also some references to suicidal ideation.  Furthermore, his GAF scores have predominately ranged from 41 to 47, which reflect serious impairment in social and occupational functioning.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  On one occasion, his GAF score was 57 which also indicates a moderate impairment.  Based on the totality of the evidence, the Board concludes that the Veteran's PTSD symptoms more closely approximate the criteria for a 50 percent disability rating, for the entire appeal period. 

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent at this time.  While the Veteran demonstrated suicidal ideation and an inability to establish and maintain effective relationships, these are only two of the numerous criteria enumerated for a 70 percent rating.  See supra 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  There is no evidence of obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances.  Id.  Furthermore, he has not been shown to meet any of the criteria for a 100 percent evaluation:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Id.  In short, while the Board finds that the evidence supports a 50 percent rating, the evidence is clearly against assignment of either a 70 percent or 100 percent rating at this time. 

In conclusion, the Board finds that the evidence more closely approximates the criteria for a 50 percent rating for the Veteran's PTSD for the entire period on appeal, although the preponderance of the evidence is against an initial rating in excess of 50 percent.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991); see also supra Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

An initial 50 percent evaluation for PTSD is granted for the entire period on appeal, subject to the rules and regulations governing awards of monetary benefits. 


REMAND

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence reflects that the Veteran last worked in 2000 in construction, and a VA examiner indicated that the Veteran cannot work due to his service-connected PTSD.  As such, the Board finds that the extraschedular portion of Veteran's claim for PTSD must be remanded for referral to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.

Additionally, the Veteran is seeking a TDIU which may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

The Board notes that the Veteran's service-connected PTSD, currently evaluated as 50 percent disabling, does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

However, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2011).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2011).

In this regard, the Board notes that there is some competent evidence of record that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected PTSD as previously discussed above.  Accordingly, a referral of the TDIU claim for extraschedular consideration is appropriate under 38 C.F.R. 
§ 4.16(b) .

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability. Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b)  merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  In this case, both regulations should be addressed on remand as both have been reasonably raised by the evidence of record.

As noted above, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims.

In conclusion, the Board refers the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1) .

Accordingly, the case is REMANDED for the following actions:

1. Submit the increased evaluation on an extraschedular basis for PTSD and TDIU issues to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b). 

2. Thereafter, readjudicate the Veteran's increased evaluation on an extraschedular basis for PTSD and TDIU claims.  If the benefits sought on appeal are not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


